EXHIBIT 10.1

 

BIOJECT MEDICAL TECHNOLOGIES INC.

 

FORM OF CONVERTIBLE NOTE PURCHASE AND WARRANT AGREEMENT

 

This Convertible Note Purchase and Warrant Agreement (the “Agreement”) is made
as of December 5, 2007, by and between Bioject Medical Technologies Inc., an
Oregon corporation (the “Company”), and
                                                      , (“Purchaser”).

 

RECITALS

 

The Company desires to issue and sell and the Purchaser desires to purchase a
convertible subordinated promissory note in substantially the form attached to
this Agreement as Exhibit A (the “Notes”), which shall be convertible on the
terms stated therein into stock of the Company.  Purchasers shall also receive a
warrant to purchase additional shares of the Company pursuant to the form of
warrant attached hereto as Exhibit B.  The Note, the equity securities issuable
upon conversion thereof (and any securities issuable upon conversion of such
equity securities), the warrant and the equity securities issued upon the
Purchaser’s exercise of the warrant are collectively referred to herein as the
“Securities.”  Terms not otherwise defined in this Agreement shall have the
meaning given to them in the Note attached hereto as Exhibit A.

 

AGREEMENT

 

In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:

 

1.                                      Purchase and Sale of Notes and Warrants.

 

(a)                                 Sale and Issuance of Notes.  Subject to the
terms and conditions of this Agreement, each Purchaser agrees to purchase at the
Closing and the Company agrees to sell and issue to Purchaser a Note in the
principal amount of             .  The purchase price of each Note shall be
equal to 100% of the principal amount of such Note.  The Note shall be
convertible into equity securities of the Company as provided for under the
Note, and the Warrant shall be exercisable for equity securities of the Company
as provided for under the Warrant.

 

(b)                                 Warrants.  Upon the Closing (as defined in
Section 1(c) below), Purchaser shall receive a warrant to purchase             
shares of the Company’s common stock in the form attached hereto as Exhibit B
(the “Warrant”).    The exercise price of the Warrant (“Exercise Price”) shall
be the $0.75 per share price, subject to adjustment as set forth in the Warrant.

 

(c)                                  Closing; Delivery.

 

(i)                                     The initial purchase and sale of the
Notes shall take place at the offices of the Company, 20245 S.W. 95th Ave.,
Tualatin, OR 97062, at 1:00 p.m., on December 5, 2007 (the “Closing”).  At
Closing, the Company shall deliver to Purchaser the Note to be purchased by
Purchaser against payment of the purchase price therefor by personal check
(acceptance by the Company is subject to receipt of readily available funds)
cashier’s check or by wire transfer to the Company’s bank account and the duly
executed Warrant and the parties shall execute and deliver the Registration
Rights Agreement in the form attached hereto as Exhibit C (the “Registration
Rights Agreement”).

 

2.                                      Stock Purchase Agreement.

 

(a)                                 Purchaser understands and agrees that the
conversion of the Note into equity securities of the Company may require such
Purchaser’s execution of certain agreements (in form reasonably agreeable to a
majority in interest of the Purchasers) relating to the purchase and sale of
such securities as well as registration, information and voting rights, if any,
relating to such equity securities.

 

--------------------------------------------------------------------------------


 

(b)                                 Purchaser agrees to be bound by the
agreements described in Section 2(a).

 

3.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to each Purchaser that:

 

(a)                                 Organization.  The Company is a corporation
duly organized and validly existing under the laws of the State of Oregon and
has all requisite corporate power and authority to carry on its business as now
conducted and as proposed to be conducted.

 

(b)                                 Authorization.  All corporate action on the
part of the Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement and the authorization,
sale, issuance and delivery of the Note, the Warrant, the Registration Rights
Agreement, the shares of the Company’s capital stock issuable on conversion or
exercise thereunder, and the performance of all obligations of the Company
hereunder and thereunder, has been taken or will be taken prior to the Closing. 
The shares of Common Stock issuable upon exercise of the Warrant and pursuant to
Section 4.1.1 of the Note, upon issuance in accordance with the terms of the
Warrant or Note, as applicable, will be duly and validly issued, fully paid, and
nonassessable. The Agreement, the Registration Rights Agreement, the Note and
the Warrant, when executed and delivered by the Company, shall constitute valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and other laws of
general application affecting enforcement of creditors’ rights generally, as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

 

(c)                                  Governmental Consents.  All consents,
approvals, orders or authorizations of, or registrations, qualifications,
designations, declarations or filings with, any governmental authority, required
on the part of the Company in connection with the valid execution and delivery
of this Agreement, the Registration Rights Agreement, the offer, sale or
issuance of the Note, the Warrant, conversion of the Note, exercise of the
Warrant or the consummation of any other transaction contemplated hereby shall
have been obtained and will be effective at the Closing, except for notices
required or permitted to be filed with certain state and federal securities
commissions, which notices will be filed on a timely basis.

 

(d)                                 Offering.  Assuming the accuracy of the
representations and warranties of the Purchasers contained in Section 4 hereof,
the offer, issue and sale of the Notes and the Warrant are and will be exempt
from the registration and prospectus delivery requirements of the Securities Act
of 1933, as amended (the “Securities Act”), and have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws.

 

(e)                                  SEC Documents; Financial Statements.  As of
the Closing, the Company shall have filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Securities
and Exchange Commission (“SEC”) pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”).  As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).  No other information provided by or on behalf of
the Company to the Purchaser which is not included in the SEC Documents contains
any untrue statement of a material fact or

 

2

--------------------------------------------------------------------------------


 

omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

 

4.                                      Representations and Warranties of the
Purchaser.  Purchaser hereby represents and warrants to the Company that:

 

(a)                                 Authorization.  The Purchaser has the full
right, power and authority to enter into and perform the Purchaser’s obligations
under this Agreement, and this Agreement when executed and delivered by the
Purchaser will constitute valid and binding obligations of the Purchaser,
enforceable in accordance with their respective terms, subject to the laws of
general application relating to bankruptcy, insolvency and the relief of
debtors, rules of law governing specific performance, injunctive relief or other
equitable remedies.

 

(b)                                 Purchase Entirely for Own Account.  The
Securities to be acquired by the Purchaser will be acquired for investment for
the Purchaser’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  The Purchaser is not an entity formed for the specific purpose of
acquiring any of the Securities.

 

(c)                                  Knowledge.  The Purchaser is aware of the
Company’s business affairs and financial condition and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision to
acquire the Securities.  The Purchaser has had the opportunity to ask questions
of the Company concerning the Company’s business and any related matter, and has
received answer to his or her satisfaction.

 

(d)                                 Restricted Securities.  The Purchaser
understands that the Securities have not been, and will not be, registered under
the Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein.  The Purchaser understands that the
Securities are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Purchaser must hold the
Securities indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  The Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.

 

(e)                                  Legends.  The Purchaser understands that
the Securities, and any securities issued in respect thereof or exchange
therefor, may bear one or all of the following legends:

 

(i)                                     “THIS NOTE, AND THE SECURITIES ISSUABLE
PURSUANT TO A CONVERSION OF THIS NOTE, HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THIS NOTE, AND THE SECURITIES
ISSUABLE PURSUANT TO A CONVERSION OF THIS NOTE, HAVE BEEN ACQUIRED WITHOUT A
VIEW TO DISTRIBUTION AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THIS
NOTE, OR FOR THE SECURITIES ISSUABLE PURSUANT TO A CONVERSION OF THIS NOTE, AS
THE CASE MAY BE, UNDER THE ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS,
OR AN OPINION OF COUNSEL FOR THE HOLDER (CONCURRED IN BY LEGAL COUNSEL FOR THE
CORPORATION) THAT SUCH REGISTRATION IS NOT REQUIRED AS TO SUCH SALE OR OFFER”

 

(ii)                                  “THIS WARRANT, AND THE SECURITIES ISSUABLE
PURSUANT TO AN EXERCISE OF THIS WARRANT, HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THIS WARRANT, AND THE
SECURITIES ISSUABLE PURSUANT TO AN EXERCISE OF THIS WARRANT, HAVE BEEN ACQUIRED
WITHOUT A VIEW TO DISTRIBUTION AND MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THIS WARRANT, OR FOR THE SECURITIES ISSUABLE PURSUANT TO AN EXERCISE OF THIS
WARRANT, AS THE CASE MAY BE,

 

3

--------------------------------------------------------------------------------


 

UNDER THE ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF
COUNSEL FOR THE HOLDER (CONCURRED IN BY LEGAL COUNSEL FOR THE CORPORATION) THAT
SUCH REGISTRATION IS NOT REQUIRED AS TO SUCH SALE OR OFFER”

 

(iii)                               Any legend required by the Blue Sky laws of
any state to the extent such laws are applicable to the shares represented by
the certificate so legended.

 

(f)                                   Accredited Investor.  The Purchaser is an
accredited investor as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act.  Purchaser is in a financial position to hold the Securities
and is able to bear the economic risk and withstand a complete loss of
Purchaser’s investment in the Securities.

 

5.                                      Conditions of the Purchaser’s
Obligations at Closing.  The obligations of Purchaser to the Company under this
Agreement are subject to the fulfillment, on or before the Closing, of each of
the following conditions, unless otherwise waived:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company contained in Section 3 shall be
true on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.

 

(b)                                 Qualifications.  All authorizations,
approvals or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance and sale of the Securities pursuant to this Agreement shall be
obtained and effective as of the Closing.

 

6.                                      Conditions of the Company’s Obligations
at Closing.  The obligations of the Company to Purchaser under this Agreement
are subject to the fulfillment, on or before the Closing, of each of the
following conditions, unless otherwise waived:

 

(a)                                 Representations and Warranties.  The
representations and warranties of each Purchaser contained in Section 4 shall be
true on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.

 

(b)                                 Qualifications.  All authorizations,
approvals or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance and sale of the Securities pursuant to this Agreement shall be
obtained and effective as of the Closing.

 

(c)                                  Payment of Principal Amount.  Purchaser
shall have paid by check or wire transfer of immediately available funds the
principal amount set forth on the signature page of this Agreement.

 

7.                                      Miscellaneous.

 

(a)                                 Successors and Assigns.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

(b)                                 Governing Law.  This Agreement and all acts
and transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Oregon, without giving effect to principles of conflicts of
law.  The parties agree that the state or federal courts located in the State of
Oregon constitute the sole and exclusive venue, and the exclusive jurisdiction,
for disputes arising under or with respect to this Agreement.

 

(c)                                  Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

(e)                                  Notices.  Any notice required or permitted
by this Agreement shall be in writing and shall be deemed sufficient upon
receipt, when delivered personally or by courier, overnight delivery service or
confirmed facsimile, or forty-eight (48) hours after being deposited in the
U.S. mail as certified or registered mail with postage prepaid, if such notice
is addressed to the party to be notified at such party’s address or facsimile
number as set forth below or as subsequently modified by written notice.

 

(f)                                   Finder’s Fee.  Except as may otherwise be
specifically agreed to by the parties, each party represents that it neither is
nor will be obligated for any finder’s fee or commission in connection with this
transaction.  Each Purchaser agrees to indemnify and to hold harmless the
Company from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability or
asserted liability) for which each Purchaser or any of its officers, employees,
or representatives is responsible.  The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

 

(g)                                  Amendments and Waivers.  Any term of this
Agreement may be amended or waived only with the written consent of the Company
and the holders of at least a majority of the outstanding principal amount of
the Notes.  Any amendment or waiver effected in accordance with this
Section 7(g) shall be binding upon the Purchasers and each transferee of the
Securities, each future holder of all such Securities, and the Company.

 

(h)                                 Severability.  If one or more provisions of
this Agreement are held to be unenforceable under applicable law or in violation
of any law, exchange rule or regulation to which the Company is subject, the
parties agree to renegotiate such provision in good faith, in order to maintain
the economic position enjoyed by each party as close as possible to that under
the provision rendered unenforceable.  In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this Agreement, (ii) the balance of
the Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

(i)                                     Entire Agreement.  This Agreement, and
the documents referred to herein constitute the entire agreement between the
parties hereto pertaining to the subject matter hereof and any and all other
written or oral agreements existing between the parties hereto are expressly
canceled.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

The parties have executed this Convertible Note Purchase and Warrant Agreement
as of the date first written above.

 

 

COMPANY:

 

 

 

Bioject Medical Technologies Inc.

 

 

 

 

 

By: 

/s/ Ralph Makar

 

Name: 

Ralph Makar

 

Title:

President and CEO

 

Address: 20245 S.W. 95th Ave, Tualatin, OR 97062

 

Facsimile Number: 503-692-6698

 

 

 

 

 

PURCHASER:

 

 

 

            

 

 

 

 

 

By: 

            

 

Name: 

James C. Gale

 

Title:

 Managing Director

 

 

 

Address of Holder:

 

 

152 W. 57th Street, 19th Floor

 

 

New York, NY 10019

 

Exhibits:

 

A –Form of Convertible Promissory Note

B – Form of Warrant

C – Form of Registration Rights Agreement

 

6

--------------------------------------------------------------------------------